[Cite as Parikakis v. Ohio Dept. of Transp., 2010-Ohio-6659.]

                                       Court of Claims of Ohio
                                                                            The Ohio Judicial Center
                                                                    65 South Front Street, Third Floor
                                                                               Columbus, OH 43215
                                                                     614.387.9800 or 1.800.824.8263
                                                                                www.cco.state.oh.us




STELLA PARIKAKIS

        Plaintiff

        v.

OHIO DEPARTMENT OF TRANSPORTATION

        Defendant

        Case No. 2010-05021-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION



                                          FINDINGS OF FACT
        {¶ 1} 1)       Plaintiff, Stella Parikakis, filed a complaint against defendant,
Department of Transportation (ODOT), alleging that she suffered tire, wheel, and
headlight damage to her car as a proximate cause of negligence on the part of ODOT in
maintaining a hazardous roadway condition on State Route 7. Plaintiff apparently was
traveling south on State Route 7 in Jefferson County when her automobile struck a
pothole causing the damage claimed. Plaintiff recalled the incident occurred on March
28, 2010 at approximately 7:45 p.m. Plaintiff seeks damages in the amount of $631.57,
the cost of replacement parts. The filing fee was paid.
        {¶ 2} 2)       Defendant filed an investigation report requesting plaintiff’s claim be
dismissed due to the fact the City of Steubenville and not ODOT bears the maintenance
responsibility for the section of State Route 7 where plaintiff’s incident occurred. In
support of the request to dismiss, ODOT stated, “the location of Plaintiff’s incident would
be within the municipal boundary of the City of Steubenville.” Defendant explained
Case No. 2006-03532-AD                     -2-                 MEMORANDUM DECISION



ODOT called plaintiff to ascertain a specific location of the damage-causing pothole and
she advised, “that she was south of the Lincoln Avenue Exit,” a section of roadway
under the maintenance responsibility of the City of Steubenville. Defendant related,
“[a]s such, this section of roadway is not within the maintenance jurisdiction of
defendant.”     The site of the damage-causing incident was located in the City of
Steubenville.
                                 CONCLUSIONS OF LAW
       {¶ 3} Ohio Revised Code Section 5501.31 in pertinent part states:
       {¶ 4} “Except in the case of maintaining, repairing, erecting traffic signs on, or
pavement marking of state highways within villages, which is mandatory as required by
section 5521.01 of the Revised Code, and except as provided in section 5501.49 of the
Revised Code, no duty of constructing, reconstructing, widening, resurfacing,
maintaining, or repairing state highways within municipal corporations, or the bridges
and culverts thereon, shall attach to or rest upon the director . . .”
       {¶ 5} The site of the damage-causing incident was not the maintenance
jurisdiction of defendant. Consequently, plaintiff’s case is dismissed.




                                 Court of Claims of Ohio
                                                                           The Ohio Judicial Center
                                                                   65 South Front Street, Third Floor
                                                                              Columbus, OH 43215
                                                                    614.387.9800 or 1.800.824.8263
                                                                               www.cco.state.oh.us
Case No. 2006-03532-AD                  -3-               MEMORANDUM DECISION




Case No. 2006-03532-AD                  -3-               MEMORANDUM DECISION




STELLA PARIKAKIS

      Plaintiff

      v.

OHIO DEPARTMENT OF TRANSPORTATION

      Defendant

      Case No. 2010-05021-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE DETERMINATION



      Having considered all the evidence in the claim file and, for the reasons set forth
above, plaintiff’s case is DISMISSED. The court shall absorb the court costs of this
Case No. 2006-03532-AD            -4-             MEMORANDUM DECISION



case.




                                        ________________________________
                                        DANIEL R. BORCHERT
                                        Deputy Clerk

Entry cc:

Stella Parikakis                        Jolene M. Molitoris, Director
1313 Walker Road                        Department of Transportation
Follansbee, West Virginia 26037         1980 West Broad Street
                                        Columbus, Ohio 43223
RDK/laa
8/19
Filed 11/2/10
Sent to S.C. reporter 2/11/11